Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/04/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Objections
Claim 2 is objected to because claim 2 recites “anelastic” in line 3. It is suggested amending the limitation as “an elastic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2012-045702; Lamperti; Applicant admitted prior art) in view of D2 (EP 2 476 823; Engel et al. Applicant admitted prior art) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a manual control device (1) of the opening and closing of the lock of a door or window (Figures 1-11), comprising: 
a support body (3) having a longitudinal cavity (3 has a cavity; Figure 4), 
a rotatable manual gripping member (2) having a housing (2 houses components; Figures 1 and 3),
a control rod (6) engaged in said cavity of said support body, and
at least one quick blocking element (19) of the axial extraction of said support body (3) from said control rod (6), 
wherein said support body (3) having an end that is internal (end opposite to 18; Figure 4) of said manual gripping member (2) and rigidly engaged in said housing and an end (18) that is external of said manual gripping member (2), a support plate (4) of said support body (3) being further provided, fixable to the door or window and provided with a hole (10) in which said external end (18) of said support body (3) is rotatably engaged, and indexing means (39) of the angular position of said manual gripping member (2), said indexing means (39) comprising at least one blocking seat (44; p15, paragraph 4) and at least one snap-fitting member (43; p15, paragraph 4) engaged in said blocking seat (44), characterized in that said at least one blocking seat (44) or said at least one snap-fitting member (43) are formed integrally with said support body (3) (lacks disclosure).  
	D2 teaches a handle assembly 10 having a handle 20, retainer 44, body 40, and locking units (52, 54) (abstract; Figures 1-9), where 44 and 40 are integrally formed. It 


As to claim 2, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 1, characterized in that said at least one snap- fitting member (43) is elastic or is biased by anelastic element (39 deforms elastically; p12, last paragraph.)  

As to claim 3, the combination teaches the manual control device of the opening and closing of the lock of a door or window according to claim 1, characterized in that said at least one blocking seat (44) is afforded in one-piece with said support body (as shown in claim 1 above.)  

As to claim 4, the combination teaches the manual control device (-) of the opening and closing of the lock of a door or window according to claim 3, characterized in that said blocking seats (44) are distributed along the external periphery of said external end (18) of said support body (as shown in claim 1, when D1 modified with D2, the blocking 

As to claim 5, the combination teaches the manual control device of the opening and closing of the lock of a door or window according to claim 3, characterized in that said blocking seats (44) are formed by variations in the wall thickness of said external end of said support body which form depressions (Figure 7 of D1.)  

As to claim 6, the combination teaches the manual control device of the opening and closing of the lock of a door or window according to claim 3, characterized in that said blocking seats (44) are arranged symmetrically with respect to the axis of said support body and are distributed in pairs that are diametrically aligned with respect to the axis of said support body (p15, paragraph 4, and Figure 7 of D1.)  

As to claim 7, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 2, characterized in that said elastic snap-fitting members (43) are formed by leaf springs made in one-piece and/or installed on said support plate (4) (Figure 7 of D1.)   

As to claim 8, the combination teaches the manual control device of the opening and closing of the lock of a door or window according to claim 3, characterized in that said external end of said support body (3) has an external peripheral groove (Figure 2) in 

As to claim 9, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 1, characterized in that it comprises at least one anti-extraction dowel (31) of the manual gripping member from the support body (3), said anti-extraction dowel (31) being engaged in a hole (35) delimited by matching grooves (32) of the external surface of said support body (3) and the internal surface of said housing (the anti-extraction dowel 31 limit the rotational movement between support body 3 and the housing of the gripping member 2, but are angularly moveable; thus dowel 31 serves anti-extraction device.)  

As to claim 10, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 1, characterized in that it comprises at least one anti-rotation member which prevents relative rotation between said manual gripping member (2) and said support body (3), said anti-rotation member being formed by a protrusion of the external surface of said support body (3) engaged in a complementarily-shaped recess (32) formed on the internal surface of said housing or vice versa (dowel 31 is disposed on the inner surface of 3 and limit the rotational movement between support body 3 and the housing of the gripping member 2; it would have been obvious to have similar arrangement between the support body 3 and the housing of the gripping member 2 to prevent relative rotation between said manual gripping member() and said support body 3.)  

As to claim 11, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 1, characterized in that said control rod (6) is frictionally engaged with said at least one quick blocking element (19) and with at least one insert (22) of said support body adapted to increase the force opposing the axial sliding of the control rod along said support body (Figure 1.)  

As to claim 12, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 11, characterized in that said insert (22) is made of rubber or a closed-cell foamed material (22 is a spring, p9, paragraph 2; D1 discloses the claimed invention with insert 22 having elastic property, except for the material of the insert as rubber or a closed-cell foamed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the insert made of rubber or closed-cell foam, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One skill in the art would realize that inert having elastic property made of any suitable material would yield the desired force for the intended purpose.) 
  

As to claim 13, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 12, characterized in that said insert (22) has a hole in which said control rod (6) is engageable by friction-sliding Figure 1.)  

As to claim 14, D1 discloses the manual control device of the opening and closing of the lock of a door or window according to claim 13, characterized in that said at least one quick blocking element (19) comprises at least one laminated spring (19 is a spring; p10, paragraph 1.)   

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675